In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00151-CR



                              JOSHUA RAY TEMPLE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 6th District Court
                                   Lamar County, Texas
                                   Trial Court No. 28106




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss


_______________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                 MEMORANDUM OPINION

       In 2019, Joshua Ray Temple was convicted of evading arrest or detention with a vehicle

and was sentenced to forty years’ imprisonment.           Temple filed a direct appeal from that

conviction, and, on July 3, 2019, this Court affirmed the trial court’s judgment. See Temple v.

State, 581 S.W.3d 812 (Tex. App.—Texarkana 2019, no pet.). On December 6, 2021, Temple

filed a motion for a new trial in the trial court. On December 13, 2021, the trial court entered an

order denying Temple’s motion, noting that its plenary power had expired.                 Temple has

attempted to appeal from the trial court’s December 13 order denying, for want of jurisdiction,

his motion for a new trial.

       In Texas, a party may appeal only when the Texas Legislature has authorized an appeal.

Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981); see Abbott v. State, 271 S.W.3d

694, 696–97 (Tex. Crim. App. 2008) (“The standard for determining jurisdiction is not whether

the appeal is precluded by law, but whether the appeal is authorized by law.”). When the

Legislature passes legislation granting a right of appeal, in addition to granting its citizens that

substantive right, it also grants the appellate courts of this State jurisdiction to hear such appeals.

In the absence of such authorizing legislation, appellate courts are without jurisdiction and have

no authority to act.

       With respect to the trial court’s “order” refusing to consider the merits of Temple’s

untimely motion for a new trial because its plenary power had expired, this does not appear to be

an order from which the Texas Legislature has authorized an appeal. As noted above, in the



                                                  2
absence of such an authorization, we are without jurisdiction to hear the appeal. See Raley v.

State, 441 S.W.3d 647, 650–52 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d).

       By letter dated February 17, 2022, we notified Temple of this jurisdictional issue and

afforded him an opportunity to respond. Temple filed a response in which he, through counsel,

conceded that this Court lacks jurisdiction over this appeal.

       Because there is no appealable order in the appellate record, we lack jurisdiction over this

appeal. Consequently, we dismiss the appeal for want of jurisdiction.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        March 8, 2022
Date Decided:          March 9, 2022

Do Not Publish




                                                 3